Case 3:20-cv-02396-MAS-ZNQ Document 13 Filed 10/30/20 Page 1 of 2 PageID: 47




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  TRENTON DIVISION

                                                  Case No. 3:20-cv-2396
ANGELA ROMEO,
                                                  JOINT STIPULATION FOR
               Plaintiff,                         DISMISSAL WITH PREJUDICE
vs.


CAPITAL ONE BANK (USA), N.A.,
               Defendant.


         NOTICE IS HEREBY GIVEN that on this day, Plaintiff Angela Romeo, by
and through her attorneys Price Law Group, APC, and Defendant Capital One Bank
(USA), N.A., by and through its attorneys Stradley Ronon Stevens & Young, LLP,
hereby stipulate and agree that the above-entitled matter be dismissed with prejudice.
It is further stipulated that the parties shall each bear their own attorney’s fees and
costs.
         Respectfully submitted this 30th day of October 2020.


 PRICE LAW GROUP, APC                         BALLARD SPAHR LLP

 By: /s/ Daniel G. Ruggiero                   By: /s/ Adam H. Settle
 Daniel G. Ruggiero, Esq.                     Adam H. Settle, Esq. (NJ Bar No.
 NJ Bar# 004742007                            209742016)
 275 Grove Street, Suite 2-400                1735 Market Street, 51st Floor
 Newton, MA 02466                             Philadelphia, PA 19103-7599
 T: (339) 237-0343                            Telephone: (215) 864-8861
 F: (339) 707-2808                            Facsimile: (215) 864-8999
 E: druggieroesq@gmail.com                    settlea@ballardspahr.com
 Attorneys for Plaintiff                      Counsel for Capital One Bank (USA),
 Angela Romeo                                 N.A.



                                            -1-

                                 STIPULATION FOR DISMISSAL
Case 3:20-cv-02396-MAS-ZNQ Document 13 Filed 10/30/20 Page 2 of 2 PageID: 48




                             CERTIFICATE OF SERVICE


       I hereby certify that on October 30, 2020 I electronically filed the foregoing

with the Clerk of the Court using the ECF system, which will send notice of such

filing to all attorneys of record in this matter.

                                           PRICE LAW GROUP, APC

                                           /s/ Diego Sanchez




                                             -2-

                                 STIPULATION FOR DISMISSAL
